DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 4, 5 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Sato et al. (US 20130017435, provided on IDS 07/30/21).
Regarding claims 1-3, 5 and 10-11,  Sato discloses an all solid secondary battery [0121]  that  includes active material layers 1 and 3 for the first electrode layer, the first electrode layer formed by a mixed layer 2  and a current collector  (anode layer) and  active materials 7 and 9 for the second electrode layer, the  second electrode layer formed by mixed layer 8  and a current collector (cathode layer) [0068]. These layers are alternatively laminated with an electrolytic region 4 including a solid electrolyte layer  interposed therebetween ([0068];[0074]). The solid electrolyte has a thickness of 9 µm [0110], which reads on  the claimed range of thickness of 1.0 µm or more and 30 µm or less. (Claim 10) Sato further discloses  the first electrode layer and the (Claim 1) 
Sato further  discloses Li2MnO3  can be used as an active material for both electrodes of a nonpolar battery ([0061];[0085]). (Claims 2 and 11) Sato further discloses the conductive substance constituting the electrode layer is a metal or an alloy [0086], an AgPd  alloy powder is preferably used [0086]. The metal powder has a particle size of 0.3 µm or 1.0 µm [0111], which reads on the claimed  diameter of 0.2 µm or more and 1.0 µm or less.  (Claims 3 and 4) Sato further discloses the active material layer and the mixture layer are substantially the same in thickness between the first and second electrode layers [0071]. Sato further  discloses the  active  material unit includes an active material mixed current collector paste  having a thickness  of 5 µm and an active material layer formed on the active material mixed current collector surface having a thickness of 7 µm [0114]. The thickness of the anode and cathode layer is 12 µm , which reads on the claimed thickness of 1.0 µm or more and 20 µm or less.  (Claim 5) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al.  (US 20130017435, provided on IDS 07/30/21),   as applied to claim 1 above, and further in view of Inda et al. (US 20080220334, provided on IDS 07/30/21).
Regarding claims 6 and 8 , Sato discloses all of the limitations as set forth above in claim 1. Sato further discloses the material for the  solid electrolyte layer is preferably a ceramic. The material may be a crystalline material or a  glass material (Sato:[0088]). Sato does not disclose the solid electrolyte layer comprises an oxide-based material having a NASICON structure  and lithium-ion conducting glass ceramics (LIC-GC). Inda teaches a battery including positive and negative electrodes on both sides of a solid electrolyte (Inda: [0012]). In the solid electrolyte an inorganic material containing  lithium ion conductive glass, lithium ion conductive crystalline 1+x+y Alx Ge2-xSiyP3-yO12  , where 0 ≤ x ≤ 1, 0 ≤ y ≤1  (Inda: [0083];[0090]). It would have been obvious to one having ordinary skill in the art to add the ion conductive glass ceramic  Li 1+x+y Alx Ge2-xSiyP3-yO12  , where 0 ≤ x ≤ 1, 0 ≤ y ≤1 of Inda  to the solid electrolyte layer of Sato, as glass -ceramics are included in the list of possible choices of solid electrolyte material.  (Claims 6 and 8) 
Regarding claim 7, modified  Sato discloses all of the limitations as set forth above in claim 6. Modified Sato further discloses the solid electrolyte layer includes a ion conductive glass ceramic  Li 1+x+y Alx Ge2-xSiyP3-yO12  , where 0 ≤ x ≤ 1, 0 ≤ y ≤1 (taught by Inda). Modified Sato does not disclose wherein the oxide-based material having the NASICON structure has ion conductivity of  1 x 10 -4 S/cm or more. However,  modified Sato discloses an oxide-based material having a NASICON structure as the  material for the solid electrolyte , which is the same oxide-based material having a NASICON structure  as applicants, it would be  inherent that the ion conductive glass ceramic  Li 1+x+y Alx Ge2-xSiyP3-yO12  , where 0 ≤ x ≤ 1, 0 ≤ y ≤1  has an ion conductivity of 1 x 10 -4 S/cm or more, absent any evidence to the contrary.  When the structure  taught by the reference is identical or substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent. See MPEP 2112.01 (Claim 7) 
Regarding claim 9, modified Sato discloses all of the limitations as set forth above in claim 6. Modified Sato does not disclose wherein the solid electrolyte layer comprises lithium ion conducting glass ceramics (LIC-GC) in an amount of 0.5 to 10 wt. % with respect to the solid electrolyte layer. Inda further discloses the inorganic material composition should be 20 vol% or below of the ion conductive inorganic solid (Inda:[0058]). The material constituting the solid electrolyte layer  contributes to the regulation of the lithium ions in the battery. The solid (Claim 9) 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al.  (US 20130017435, provided on IDS 07/30/21),   as applied to claim 1 above, and further in view of Hama et al. (US 20170207460). 
 Regarding claims 12 and 13, Sato discloses all of the limitations as set forth above in claim 1. Sato does not disclose wherein each of the anode layer and the cathode layer further comprises Li3BO3   (LBO).  Hama teaches a solid battery including a  cathode layer including a cathode active material layer and cathode current collector, an anode layer including an anode active material layer and an anode current collector, and a solid electrolyte layer arranged between the cathode and anode active material layer (Hama: [0011]). Hama further teaches when a solid electrolyte is used, the active material may be coated with an ion conductive oxide, in view of making it easy  to prevent the increase in the battery resistance by making it difficult to form a high resistance layer at the interface between the active material and the solid electrolyte (Hama:[0044]). Examples of the lithium ion conductive oxide  to coat the active material includes specifically Li3BO3 (Hama:[0044]). It would have been obvious to one having ordinary  skill in the art to add Li3BO3  
The Li3BO3  coating additive  contributes to the  prevention  of  an increase in battery resistance, when a battery has low resistance a high current can be reached,  when a battery has high resistance the battery may heat up causing the voltage to drop.  In an effort to optimize  the role of the Li3BO3 coating additive, it would have been obvious to the skilled artisan to arrive at the claimed range of  wherein a content of Li3BO3   (LBO) in one of the anode layer and the cathode layer of modified Sato is 5 to 30 wt. % with respect to the one of the anode and the cathode layer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/NIARA TRANT/Examiner, Art Unit 1722                

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722